El Juez Asociado Señor Irizarry Yunqué
emitió la opinión del Tribunal.
Expedimos auto de certiorari para revisar resolución del Tribunal Superior, Sala de San Juan, que desestimó la defensa de prescripción opuesta por la parte demandada, aquí peticionaria, en relación con una demanda por daños y perjuicios causados al chocar un automóvil de Avis Rent A Car of Puerto Rico, Inc., con un automóvil conducido por la codemandante recurrida Lilli Díaz de Diana. Concluyó dicho tribunal que una carta enviada a la parte demandada interrumpió la prescripción, no empece la alegación y prueba de los demandados de que dicha carta no fue recibida. Se plantea, *473pues, si una reclamación extrajudicial hecha por medio de una carta interrumpe la prescripción de una acción, no em-pece que se destruya la presunción de que la carta llegó a su destino. Resolvemos en la negativa. Resolvemos, además, que bajo los hechos aquí presentes, tampoco hubo por parte de los demandados acto alguno implicativo de reconocimiento de deuda interruptivo de la prescripción.
hH
El accidente mencionado ocurrió el 2 de noviembre de 1972. Por alegados daños sufridos, la señora Díaz de Diana, su esposo, la sociedad legal de gananciales por ellos consti-tuida, y dos hijos del matrimonio, menores de edad, instaron demanda el 4 de noviembre de 1976 contra Avis y su com-pañía aseguradora. En el párrafo cuarto de la demanda ale-garon :
4. Que extrajudicialmente se ha venido bregando [sic] con este caso a través de comunicaciones escritas, 20 de febrero de 1973, 8 de febrero de 1974, 24 de julio de 1973 [sic], 15 de abril de 1974, noviembre de 1975 y 16 de marzo de 1976 sin haber podido llegar a una transacción.
En su contestación, los demandados admitieron la ocu-rrencia del accidente; negaron responsabilidad, o, en la alter-nativa, que la señora Díaz de Diana contribuyó con su negli-gencia a la ocurrencia del accidente; negaron los daños y, aunque admitieron que los demandantes les cursaron las car-tas alegadas en el transcrito párrafo cuatro, opusieron la de-fensa afirmativa de prescripción de la acción, en cuanto a los cónyuges y la sociedad de gananciales demandantes.
Se celebró una vista para considerar la defensa especial de prescripción, en que las partes ofrecieron prueba testifical y documental. Quedó establecido que hubo correspondencia entre las partes con miras a un posible acuerdo transaccional. La controversia se centró en el período de diez y nueve meses comprendido entre el 15 de abril de 1974 y el 17 de noviembre *474de 1975 en que, según los demandados, estuvo interrumpida toda correspondencia entre las partes. Los demandantes ale-gan, por su parte, que el período prescriptivo fue interrum-pido con el envío de una carta por correo ordinario a los de-mandados el 12 de marzo de 1975, en la que reiteraban su reclamación. Los demandados niegan haber recibido dicha carta. El tribunal de instancia concluyó como cuestión de hecho que dicha carta fue enviada. No hizo determinación alguna sobre si fue recibida, y resolvió que el envío de la carta interrumpió la prescripción. No podemos estar de acuerdo. La prueba del envío crea a lo sumo la presunción controvertible de que fue recibida. Como veremos, aquí la pre-sunción fue rebatida y no puede prevalecer.
II
De conformidad con el Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303, la prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor.
Uno de los efectos de la interrupción de la prescripción es que el plazo prescriptivo debe comenzar a contarse de nuevo por entero. Díez Picazo, La prescripción en el Código civil, Barcelona, Ed. Bosch, 1964, pág. 138; Scaevola, Código civil, Madrid, Ed. Reus, 1965, T. XXXII, Vol. II, pág. 991; D. Espín, Manual de Derecho civil español, 5ta ed., Madrid, Ed. Revista de Derecho Privado, 1975, Vol. I, pág. 470 ab initio; Vázquez Bote, Derecho civil de Puerto Rico, San Juan, Ed. PAS, Ediciones Jurídicas, 1972, T. I, Vol. 2, pág. 538; G. Velázquez, Las obligaciones según el Derecho puertorriqueño, San Juan, Ed. Equity, 1964, sec. 472, pág. 253. Feliciano v. A.A.A., 93 D.P.R. 655, 661 (1966).
La carta que los demandantes cursaron a los demandados el 15 de abril de 1974, que éstos admiten haber recibido, cons-tituyó una reiteración extrajudicial de la reclamación de los *475demandantes. A partir de esa fecha comenzó a correr un nuevo plazo prescriptivo de un año, que es el prescrito para la acción por daños causados por culpa o negligencia. Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Los demandados nada respondieron a este requerimiento. De resolverse que la alegada carta del 12 de marzo de 1975 constituía otro requeri-miento extrajudicial a los demandados, se habría interrum-pido el nuevo plazo que surgía con motivo de la carta del 15 de abril de 1974. De no resolverse así, la última carta de los demandantes, del 17 de noviembre de 1975, nada interrumpía, pues ya la acción estaba prescrita, y procedería desestimar las causas de acción de los cónyuges y la sociedad de ganan-ciales demandantes,, al ser así solicitado por los demandados.
La alegada carta del 12 de marzo de 1975, si es que fue remitida, no debe tener por ese solo hecho el efecto de interrumpir la prescripción, si la prueba demuestra que como cuestión de hecho no fue recibida. Este punto no ha sido resuelto antes por este Tribunal. Tampoco hemos hallado pronunciamiento alguno específico sobre el particular, de parte del Tribunal Supremo de España. La doctrina española, aunque ha sido poco expresiva sobre el problema, parece inclinarse hacia la solución que aquí exponemos.
Señala Castán, Derecho civil español, común y foral, lima ed., Madrid, Ed. Reus, 1971, T. I, Vol. II, pág. 848, que la reclamación extrajudicial del acreedor, “muy expuest[a] a inseguridades y dificultades de prueba, no está reconocid[a] por la generalidad de los Códigos extranjeros”. Scaevola, op. cih, supra, pág. 968, subraya la necesidad de que la reclamación extrajudicial sea probada para que surta efecto, y señala que aun probándola, no siempre la interrupción se produce. Albaladejo, Derecho civil, 3ra ed., Barcelona, Ed. Bosch, 1975, T. I, Vol. 2, pág. 473, se pronuncia en términos restrictivos sobre el alcance de la reclamación extrajudicial(1) y *476pone énfasis en que sea eso, una reclamación, y no un mero recordatorio. En este marco, es Diez Picazo quien con preci-sión enfoca la cuestión aquí planteada. Luego de aclarar que el acto de interrupción de la prescripción extintiva mediante “reclamación extrajudicial del acreedor” no está limitado a los derechos de crédito y que aplica a todos los derechos pres-criptibles, expresa en su citada obra, pág. 130:
Esto sentado, debemos preguntarnos en qué consiste este acto de reclamación extrajudicial. ¿Cuál es su naturaleza jurídica? Nuestro Código civil no ha dado a la palabra “reclamación” nin-gún significado preciso, ni técnico. Pero ello no nos exime de tratar de encontrarlo. Reclamación vale, en principio, tanto como 'exigencia o intimación. Es decir: se trata de un acto por el cual el titular de un derecho subjetivo o de una facultad se dirige al sujeto pasivo de dicho derecho o de dicha facultad requiriéndole para que adopte el comportamiento debido. La reclamación es pues una pretensión en sentido técnico.
De aquí, Diez Picazo deduce la siguiente importante conse-cuencia, así denominada por él, que ahora adoptamos:
2o. La reclamación o pretensión es un acto de declaración de voluntad de naturaleza recepticia. Debe ser dirigido al sujeto pasivo del derecho y debe ser recibido -por éste. De aquí que no pueda reconocerse eficacia interruptiva a los actos de afirmación de un derecho que no sean dirigidos al obligado o sujeto pasivo de la acción, sino a terceros, a personas distintas, a la generali-dad.
Otro problema distinto consiste en determinar si es preciso que la reclamación llegue a ser efectivamente conocida por su destinatario o si basta que le sea dirigida y que el reclamante haya adoptado todas las medidas necesarias según una diligencia media a fin de que el conocimiento de la reclamación se produ-jera. Basta, a nuestro entender, esta última solución. Es, p. ej., suficiente demostrar que un requerimiento ha llegado al domicilio *477del requerido y ha sido entregado a las personas que con él con-viven (familiares, criados, etc.). (Énfasisnuestro.)
La razón de que el requerimiento se efectúe en condiciones óptimas que propicien su llegada a conocimiento del deudor nos parece obvia. Por una parte, si se prueba el recibo del requerimiento, se le da certeza al hecho de que se hizo tal requerimiento y al efecto interruptivo de la prescripción, hecho que corresponde probar satisfactoriamente al acreedor. Señalamos en Feliciano v. A.A.A., supra, en la pág. 660, que “el fundamento reconocido de la interrupción es la manifestación inequívoca de quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo”. (Énfasis nuestro.) Por otra parte, no puede ser efectivo un requerimiento del cual el requerido no tiene conocimiento.
En el citado caso de Feliciano, supra, resolvimos que la mera presentación de una demanda dentro del período de pres-cripción extintiva de la acción interrumpe dicho período, aunque el demandado no sea emplazado dentro del mismo. Es menester aclarar que en dicho caso se trataba de la interrup-ción “judicial” de la prescripción “por su ejercicio ante los tribunales”, que dice el Art. 1873 antes transcrito. La acción judicial se ejercita cuando se insta la demanda. Distinto es el caso de la interrupción extrajudicial, en que no se ejercita acción alguna, requiriéndose que haya una reclamación al deudor. La reclamación no es efectiva si se hace en el vacío. Hay que hacerla al deudor. Es entonces cuando queda inte-rrumpida extrajudicialmente la prescripción.
La parte demandante, para probar que la carta del 12 de marzo de 1975 fue recibida por los demandados, descansó en la presunción establecida por el Art. 102 de la entonces vi-gente Ley de Evidencia, Art. 464 del Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 1887, en su inciso 24, que establece, entre las presunciones disputables o controvertibles, la siguiente: “24. Que una carta dirigida y cursada por co-*478rreo debidamente, fue recibida en su oportunidad”. (2) Su problema es que dicha presunción fue rebatida satisfactoria-mente por la parte demandada, aparte de que, como veremos, el hecho básico de la presunción, es decir, si la carta en cues-tión fue enviada por los demandantes, es dubitable y suma-mente frágil.
Los demandados presentaron prueba testifical que negó el recibo por ellos de la carta. Y presentaron, y el tribunal de instancia admitió, veintidós piezas de prueba documental que constituyen prácticamente todo su expediente sobre sus co-municaciones con los demandantes y los informes, numerados correlativamente del primero al decimotercero, en que la ofi-cina de ajuste de seguros a que se dirigía la parte demandante informaba a Avis sobre el progreso y particulares en el desa-rrollo del caso. Son de especial interés los informes once, doce y trece. El número once, Exhibit 11-j, de 5 de diciembre de 1974, expresa:
Reference is made to yours of 11/12/1974 and ours dated 11/20/1974. Concerning the statute of limitations, the same was interrupted via claimant’s attorney’s letter received by this office. Last communication received from claimant’s attorney was dated 4/15/1974. The statute will begin to run after that date, 4/15/1974 if it is not interrupted by the claimant’s attorney.
El número doce, Exhibit 11-k, fechado a 1 de mayo de 1975, dice:
Since mine of 12/15/1974 neither claimant nor her attorney have written or called.
As I see it statute ran on April 15, 1974 [sic] based on attorney’s last letter. Attorney should have filed suit before that date, and if I do not hear from him within the next 60 days, I will proceed to close my file.
Y el último exhibit, una carta de 16 de junio de 1975, (Exhibit 114), expresa:
*479Since ours of 5/1/1975 there has been no agitation on this case. I am closing my file at this time.
El tribunal de instancia determinó que la carta de 12 de marzo de 1975 fue enviada, pero no hizo determinación al-guna en el sentido de que hubiese sido recibida. Estamos en condiciones de hacer nuestra propia determinación sobre ello, por ser dicha prueba de naturaleza documental, lo que nos coloca en situación igual a la del tribunal de instancia. Ortiz v. Cruz Pabón, 103 D.P.R. 939, 947 (1975); Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245, 261-262 (1975); Miranda v. Editorial El Imparcial, Inc., 99 D.P.R. 601, 618 (1971); Ortiz Rodríguez v. A.F.F., 94 D.P.R. 546, 550 (1967); Ramos Buist v. Sucn. Lloréns Torres, 92 D.P.R. 451, 465 (1965); Central Igualdad, Inc. v. Srio. Hacienda, 83 D.P.R. 45, 52 (1961).
La prueba de la propia parte demandante recurrida crea dudas sobre si la carta de 12 de marzo de 1975 fue enviada. La falta de certeza del envío no nos permite concluir que fuera recibida por el destinatario. Nuestra sospecha queda confirmada por la última carta de los demandantes, de 16 de marzo de 1976, en la que se hace una relación de todas las cartas enviadas por éstos a la demandada, y se omite toda mención a la carta crítica de 12 de marzo de 1975. Allí se dice: “Con fecha de 8 de abril, 17 de mayo de 1974, noviem-bre de 1975 y el 2 de marzo de 1976, escribimos en relación al caso de epígrafe”. Aún más, en el párrafo cuarto de la de-manda, antes transcrito, alegaron los demandantes que cur-saron a los demandados comunicaciones el 20 de febrero y 24 de julio de 1973, el 8 de febrero y 15 de abril de 1974, en noviembre de 1975 y el 16 de marzo de 1976. Es significativo que al hacer esa relación de cartas enviadas no se mencione la cuestionada carta del 12 de marzo de 1975 que es la que pudo haber interrumpido el período prescriptivo que comenzó el 15 de abril de 1974.
Es curioso, y a la vez significativo, que al plantear la *480demandada la defensa de prescripción por primera vez, en-tonces los demandantes traen a colación su alegada carta de 12 de marzo de 1975, la que no había sido hasta entonces men-cionada, y producen una copia a carbón de la misma. En el evento de que esa carta se hubiere remitido, faltando un mes para que transcurriera el plazo prescriptivo, es inexplicable que el abogado, consciente de su propósito de interrumpir dicho plazo, no hiciera mención de ella en su misiva. Para suplir su falta debió el abogado asegurarse de su recibo por los de-mandados y de contar con algún medio de prueba para esta-blecer ese hecho cuando fuere menester.
III
Aunque no fue planteado ante el tribunal de instancia, ni se ha planteado ante nos, parece oportuno considerar si en este caso se interrumpió la prescripción mediante “cualquier acto de reconocimiento de la deuda por el deudor”, que es el tercer supuesto de interrupción de la prescripción de que habla el Art. 1873 del Código Civil, ya citado. No debe confundirse este medio de interrupción —el reconocimiento de la deuda— con el segundo medio, es decir, la reclamación extrajudicial. Son distintos, aunque ambos pueden coincidir en determinado caso. Así, puede haber una reclamación extrajudicial al deudor, y éste reconocer la deuda al serle hecha la reclamación. No puede concederse, sin embargo, como acto de reconocimiento de deuda las conversaciones y gestiones que sobre una posible transacción lleven a efecto las partes.
La regla sobre el alcance de conversaciones y ofertas de transacción fue expuesta desde principios de este siglo en Colomé v. Guánica Céntrale, 16 D.P.R. 466, 469 (1910), y recogida en Pérez v. Guánica Céntrale, 17 D.P.R. 963, 969 (1911), en el siguiente lenguaje: “. . . [El] hecho de que un litigante haga ofertas de transacción o de arreglo antes del pleito o durante su tramitación, nunca puede estimarse por sí solo como un reconocimiento de su responsabilidad, y a lo *481sumo lo que significa es que desea evitar el pleito o su conti-nuación, por lo que tal clase de prueba nunca debe ser permi-tida por los tribunales”. Esta doctrina ha sido reiterada uni-formemente. Caraballo Ramírez v. Acosta, 104 D.P.R. 474, 485 (1975); Pueblo v. Ruiz, 83 D.P.R. 349, 354 (1961); Rodríguez v. Great Ame. Indemnity Co., 63 D.P.R. 605, 610 (1944); Pueblo v. Central Cambalache, 59 D.P.R. 60, 74 (1941); y Díaz v. Arroyo, 50 D.P.R. 319, 321-324 (1936). Dijimos en Pueblo v. Ruiz, supra, pág. 354:
El verdadero fundamento que justifica la exclusión de evi-dencia sobre transacción de reclamaciones es que ordinariamente no constituyen una aceptación de que tal reclamación es legítima, sino la creencia de que la continuación del pleito o proceso causa molestias y trastornos que es preferible evitar. Según indica Wigmore, “la oferta meramente implica un deseo de lograr sosiego {peace), y no constituye una aceptación de que se ha incurrido en falta”. Wigmore, On Evidence, 3a. ed. see. 1061, pág. 28. Es por eso que el Estado, en su deseo de fomentar la paz entre los ciudadanos, alienta las transacciones. Hemos resuelto en repetidas ocasiones que prueba sobre negociaciones y ofertas de transacción no es admisible en pleitos civiles. (Citas omiti-das.)
La norma fue finalmente recogida en la Núm. 22(b) de las Reglas de Evidencia adoptadas en 1979. Dice:
(B) Transacciones. Evidencia de que una persona ha pro-visto, ofrecido o prometido proveer, o de que una persona ha aceptado u ofrecido o prometido aceptar, dinero o cualquier otra cosa para transar una reclamación no es admisible para probar responsabilidad ni para probar que la reclamación o parte de ésta no es válida. Tampoco es admisible evidencia de conducta o manifestaciones hechas en el curso de la negociación de la tran-sacción. Esta regla no impide que ese tipo de evidencia sea admi-sible cuando se ofrece para otros propósitos.
Por otra parte, no podemos aceptar que memorandos o correspondencia interna entre un ajustador de seguros y la compañía aseguradora a la que representa, o entre éstos y el *482asegurado, con respecto a un determinado accidente y su evaluación, constituya reconocimiento de deuda a los fines del Art. 1873 del Código Civil. Cierto que dicho artículo se-refiere a “cualquier acto de reconocimiento de la deuda”, pero esa frase no tiene tal alcance.
“El acto de reconocimiento de la deuda, que interrumpe la prescripción de acciones, debe hacerse al acreedor.” J. Santa-maría, Comentarios al Código civil, Madrid, Ed. Revista de Derecho Privado, 1958, Vol. II, pág. 1028. Opera “siempre que se pondere en orden a su carácter inequívoco, claro e in-tegrante de la expresa conformidad del que lo hace con la vi-gencia de la deuda que tiene contraída. Nunca deduciéndolo de actos o conductas de los que sólo indirectamente y de forma dudosa pudiera desprenderse aquella conformidad con la absoluta eficacia del derecho contrario”. Scaevola, op. cit., T. XXXII, Vol. 2, pág. 978. Señala además Scaevola, más adelante en la misma página 978, que “el reconocimiento ha de ser espontáneo o directamente verificado por el deudor de un modo inicial y con [la] específica intención de reconocer la pervivencia de un derecho contrario...”.
Diez Picazo, op. cit, pág. 135, dice:
Configurado así el reconocimiento, se comprende enseguida, que sólo podrán ser esgrimidos, como actos de reconocimiento, por el dueño la declaración o la conducta dirigidas a él o aquéllas, que, sin estarlo de modo directo, sea razonable pensar que llegarán a él y le -infundirán esa confianza que se trata de proteger.
En línea con estos principios fue que concluimos en Vda. de Carlo v. Toro, 99 D.P.R. 200, 210-214 (1970), que hubo reconocimientos de una deuda que interrumpieron la pres-cripción de la acción del acreedor para su cobro. Mediante la acción allí ejercitada, se trataba de ejecutar un crédito hipo-tecario vencido hacía más de veinte años. Concluimos que el período prescriptivo fue interrumpido por el deudor, cuando otorgó escritura en que vendió la finca hipotecada e hizo cons-*483tar expresa y afirmativamente la subsistencia de la deuda, que también expresamente reconoció el comprador al retener el balance adeudado para pagarlo al acreedor, reconocimiento que repitió en escritura pública posterior el comprador al constituir una “segunda hipoteca” sobre la propiedad, reser-vando el carácter de crédito preferente al garantizado por la primera. Aparte de la formalidad que hay en toda escritura pública, ésta habría de surtir y surtió efectos regístrales, al inscribirse en el Registro de la Propiedad antes del venci-miento del período prescriptivo. La publicidad que da el Re-gistro era aviso suficiente del reconocimiento.
En el pleito que ahora nos ocupa, no hubo tal cosa como un reconocimiento de deuda. Hubo conversaciones transaccio-nales que se mantuvieron interrumpidas diez y nueve meses, período que excede el plazo prescriptivo de un año para el ejercicio de la acción por daños y perjuicios, que es la aquí ejercitada. Y hubo informes periódicos de un ajustador de seguros a la asegurada, en que se mantenía a ésta al tanto de la investigación y del progreso de las conversaciones de tran-sacción. En ningún momento se hizo a los demandantes o a su abogado admisión alguna equivalente a un reconocimiento de responsabilidad.
Es de rigor señalar que considerar estos trámites como un reconocimiento de deuda, daría al traste con el propósito tantas veces enunciado de fomentar las transacciones para preservar la paz y evitar multiplicidad de pleitos.

Por las precedentes consideraciones, se dictará sentencia que revoque la aquí recurrida y en su lugar ordene la desesti-mación de la demanda, por prescripción de las causas de ac-ción, en cuanto concierne a los cónyuges demandantes y ala sociedad legal de gananciales por ellos constituida.

El Juez Asociado Señor Rigau disintió con opinión.
*484—O—

 La jurisprudencia del Tribunal Supremo de España ha insistido en que, siendo una excepción a la extinción por prescripción, toda causa interrup-*476tiva debe interpretarse restrictivamente. Véanse las Sentencias de 31 de diciembre de 1917, 19 de noviembre de 1941, 24 de abril de 1952, 8 de noviembre de 1958, 11 de febrero de 1966, 3 de mayo y 10 de octubre de 1972; y el artículo por Albaladejo, Comentario al Artículo 1.973 del Código Civil, Revista de Derecho Privado, págs. 987, 988 (1977).


 Esta presunción fue incorporada a las Reglas de Evidencia vigentes desde el 1 de octubre de 1979. Véase la Regla 16, inciso 24.